Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 13, 2020 has been entered. Applicant’s amendments to the claims have overcome all 102 rejections previously set forth in the Non-Final Office Action mailed May 15, 2020. Claims 2-9 and 11 have been cancelled by applicant leaving claims 1, 10, and 12-13 remaining pending in the current application.
Claim Interpretation
	Applicant has amended claim 1 to recite that the composition is “consisting essentially of” instead of “containing”. Containing is open language consistent with the transitional phrase comprising, while consisting essentially of is a partially closed phrasing that “limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.” (See MPEP 2111.03). The MPEP further notes that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” (See MPEP 2111.03). As the basic and novel characteristics of the invention and how they relate to the composition are not readily apparent from the specification or claims and applicant has not directed to where in the specification the a description of the basic and novel characteristics is found, for the purposes of applying prior art the composition will be treated as open as consistent with MPEP 2111.03. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US PG Pub 2013/0199411) hereinafter Carpenter in view of Pauty et al. (US PG Pub 2008/0202191) hereinafter Pauty.

	
Element
Claim 1 and 10 limitations
Carpenter (Claim 1)
Ni
2.95-3.15%
3-11%
Cr3C2
0.1-0.3%
0.5-7%
Mo
0.1-0.3%
0.3-1.5%
WC
95.85-96.85%
balance


	While Carpenter does not explicitly disclose adding Cr3C2 in Table 1, Carpenter does disclose that at least of the further powders is in elemental or the element in its primary carbon compound, i.e., the powder consists of solely one element or the primary carbon compound, e.g., Ni, Cr (Cr3C2), Mo, Nb (NbC) or Co (Carpenter, paragraph [0036]).
	As Carpenter discloses using both chromium as well as its carbide form, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Cr3C2 for Cr, thereby choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (See MPEP 2141 (III)).
	So Carpenter discloses overlapping ranges for Ni, Mo, and WC and the range for Cr3C2 is close.
	The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Thus, there is a prima facie case that the currently claimed ranges would be obvious in light of the disclosed ranges in Carpenter.

	Carpenter does not explicitly disclose where the composition is used in a metal forming tool.
Carpenter does disclose that the tools using the disclosed composition according to invention for oil and gas applications in a corrosive, abrasive and erosive environment (Carpenter, paragraph [0047]).
Pauty relates to cemented carbide tool containing tungsten carbide, titanium carbide, nickel and cobalt, molybdenum and chromium (Pauty, abstract). Pauty teaches this composition of the materials provides a good resistance to corrosion as well as high hardness and wear resistance (Pauty, abstract). Pauty teaches making a tool for coldforming and drawing operations particularly in the manufacture of two-piece beverage aluminum or steel cans by the use of corrosion resistant cemented carbide grade giving better properties than prior art tools particularly for the ironing operation (Pauty, paragraph [0008]).
As Carpenter discloses an alloy for tools that has good corrosive and abrasive resistance and Pauty discloses making coldforming tools from corrosion resistant cemented carbide, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute making coldforming tools as taught by Pauty into the method of making tools from tungsten carbides disclosed by Carpenter, thereby combining prior art elements according to known 
	
	As to claims 12 and 13, Carpenter does not explicitly disclose where the sintered tool has a tungsten carbide average grain size of less than 0.5 microns or of about 0.35 microns. 
Carpenter discloses that essentially all the hardphase WC grains in the sintered cemented carbide have a size below 1 μm, as measured using the linear intercept method (Carpenter, paragraph [0021]).
	The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges would be obvious in light of the disclosed ranges in Carpenter.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. 
With respect to the 102 rejections, it is agreed that incorporation of the subject matter of claims 7-9 and 11 and the cancellation of the claims has overcome the rejections over Zhang and they are withdrawn.
With respect to the 103 rejection in view of Zhang, it is agreed that incorporation of the subject matter of claims 7-9 and 11 frees the claims from this art and the rejection of the dependent claims is withdrawn. 

However, as addressed in the claim interpretation section above, the claim interpretation has not been changed by this amendment as the basic and novel characteristics have not been clearly stated by the specification. Thus, the analysis is unchanged as the claim is still open and the rejection is maintained, absent any clear and convincing evidence and/or arguments to the contrary.

Applicant also argues that the combination of Carpenter and Pauty is improper as there is no motivation to modify Carpenter with Pauty merely on the basis that both materials exhibit corrosion resistance (Applicant’s remarks, pg. 8).
Carpenter discloses the tools using the disclosed composition according to invention for oil and gas applications in a corrosive, abrasive and erosive environment (Carpenter, paragraph [0047]), so Carpenter teaches that this composition is suited to those environments. Likewise Pauty notes that the composition of the materials used in the cutting tool provides a good resistance to corrosion as well as high hardness and wear resistance (Pauty, abstract). As cutting tools would be needed in the oil and gas industry and Pauty notes the need of both resistance to corrosion as well as high hardness, it would have been obvious to one of ordinary skill to apply the composition in Carpenter to make a cutting tool as taught in Pauty. Thus the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 










/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733